Case 20-10256-KBO Doc183 Filed 02/21/20 Page1lof1

IN THE UNITED STATES BANKRUPTCY COURT | EH

 

DISTRICT OF DELAWARE
2020FEB 19 AM 858
CLERK
S BANKRUPTCY COUR:
tn Fe: Case No: 20-10256-KBONISTRICT OF DELAWARE
Earth Fare, Inc. Chapter: 11
/
Debtor (s)
AMENDED

REQUEST FOR NOTICES

I HEREBY FILE this Request for Notices on behalf of creditor, KEN BURTON, JR., MANATEE
COUNTY TAX COLLECTOR, and request that he is provided with copies of all further notices
and pleadings filed herein.

Name to be added to the Matrix as follows:

Jennifer Francis, Legal Support and Collections Specialist, CFCA
KEN BURTON, JR., Manatee County Tax Collector
1001 32 Ave W, Suite 240
Bradenton, FL 34205-7863
Phone: 941.741.4832
Facsimile: 941.708.4934
e-mail: legal@taxcollector.com

I HEREBY CERTIFY that a true and correct copy of the foregoing instrument was delivered by
U.S. Mail this 14th day of February, 2020 to the following:

Debtor: Earth Fare, Inc.
220 Continuum Drive, Fletcher, NC 28732

Attorney for Debtor: M. Blake Cleary
1000 North King Street, Wilmington, DE 19801

Trustee: N/A

/s/Jennifer Francis

Jennifer Francis, Legal Support Collections Specialist, CFCA
KEN BURTON, JR., TAX COLLECTOR

MANATEE COUNTY, FLORIDA

1001 3*4 Ave W, Suite 240

Bradenton, FL 34205-7863

(941) 741-4832

 
